Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1404)

Complainant,
v.

IT, Inc.
d/b/a Mobil Mart,

Respondent.
Docket No. C-14-1915
Decision No. CR3471
Date: November 20, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, IT, Inc. d/b/a Mobil Mart at 1598 West Ogden Avenue,
Naperville, Illinois 60540 and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
Mobil Mart unlawfully utilized a self-service display of smokeless tobacco in a non-
exempt facility, sold cigarettes to a minor, and failed to verify, by means of photo
identification containing a date of birth, that a cigarette purchaser was 18 years of age or
older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301
et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a
$250 civil money penalty against Respondent Mobil Mart.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on September 24, 2014, CTP served the
complaint on Respondent Mobil Mart by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Mobil Mart has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, L assume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At Respondent’s business establishment, 1598 West Ogden Avenue, Naperville,
Illinois 60540, on April 26, 2013, at approximately 2:37 PM, FDA-commissioned
inspectors observed Respondent’s staff selling a package of Newport Box 100s
cigarettes to a person younger than 18 years of age. The inspectors also observed
that Respondent’s staff failed to verify, by means of photo identification
containing the bearer’s date of birth, that the purchaser of a tobacco product was
18 years of age or older;

e Ina warning letter issued on May 9, 2013, CTP informed Respondent of the
inspector’s observations from April 26, 2013, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, the FDA could impose a civil money
penalty or take other regulatory action;

e At Respondent’s business establishment, 1598 West Ogden Avenue, Naperville,
Illinois 60540, on March 13, 2014, at an undisclosed time, FDA-commissioned
inspectors documented the presence of a self-service display of smokeless
tobacco. The inspectors also documented that the establishment was open to the
general public during business hours.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 USC. § 387£(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age. Under 21 C-F.R. § 1140.14(b)(1), retailers must verify, by means of
photo identification containing the bearer’s date of birth, that no cigarette or smokeless
tobacco purchaser is younger than 18 years of age. The regulations also require a retailer
to sell cigarettes and smokeless tobacco only in a direct, face-to-face exchange without
the assistance of any electronic or mechanical device (such as a vending machine).

21 CFR. § 1140.16(c).
A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.

Order

For these reasons, I enter default judgment in the amount of $250 against Respondent, IT,
Inc. d/b/a Mobil Mart. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and
binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

